Citation Nr: 1609209	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active naval service from October 1962 to January 1974 and from April 1980 to January 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2014, the Board remanded the issue on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from active service, and was not caused or permanently worsened by the service-connected diabetes mellitus, type II.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate notice in response to his claim.  The record shows that he was mailed a letter in January 2008 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional January 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  

The Veteran has been afforded adequate assistance in response to his claim. His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  
Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has hypertension that was caused or worsened by his service-connected diabetes mellitus.  In the alternative, the Veteran asserts that his hypertension had its onset during his active service, or at least within one year of his separation from active service.  
The STRs are silent for complaints of, treatment for, or blood pressure readings consistent with a diagnosis of hypertension while the Veteran was in active service.  In November 1988, the Veteran was afforded a retirement examination.  At that time, the Veteran's blood pressure was recorded as 128/82, and there was no indication from the examination report that the Veteran had an in-service diagnosis of hypertension or took medication for such a diagnosis.  Further, the Veteran's heart and vascular system were both noted to be clinically normal at the time of his retirement examination.  

A review of the post-service medical evidence of record shows that the Veteran was first documented as having high blood pressure in December 1997.  At that time, he was diagnosed with hypertension and appears to have been prescribed medication for control.  He has continued to receive treatment for hypertension since that time. 

At a March 2009 VA examination, the Veteran reported that he had been diagnosed with hypertension approximately 25 years prior (at the same time that he was diagnosed with diabetes mellitus) and that he had been taking medication for control since diagnosis.  Laboratory testing and X-rays taken at that time were within normal limits.  The examiner confirmed the diagnosis of hypertension and opined that it was not related to his diabetes mellitus.  In this regard, the examiner noted that, after the evaluation of the Veteran and interpretation of laboratory results, it was his opinion that the Veteran had essential hypertension.  The examiner noted that, for diabetes mellitus to cause hypertension, it must first cause renal failure and the Veteran did not display renal failure as both his BUN and creatinine blood test levels were normal. 

In a December 2008 letter, the Veteran's private treatment provider noted that he treated the Veteran for hypertension that was secondary to his diabetes mellitus.  The Veteran's private treatment provider did not provide a rationale for the conclusion reached.  The Board finds that this December 2008 opinion from the Veteran's private treatment provider is inadequate.  In this regard, the Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  As the Veteran's private treatment provider failed to provide a rationale for the conclusion reached, the opinion cannot serve as the basis of a grant of entitlement to service connection.  

In the March 2014 remand, the Board directed that an addendum opinion be obtained regarding the nature and etiology of the Veteran's hypertension.  In June 2014, the Veteran's claims file was provided to a physician serving as a medical officer at the VA Appeals Management Center (AMC).  At that time, the VA medical officer thoroughly reviewed the claims file and cited to pertinent evidence of record.  The VA medical officer opined that it was less likely as not that the Veteran's essential hypertension was aggravated by his service-connected diabetes mellitus.  In this regard, the examiner noted that the Veteran's hypertension was currently well controlled by medication and that there was no evidence of chronic renal disease, retinopathy, left ventricular hypertrophy, or congestive heart failure.  Further, the VA medical officer noted that the Veteran was currently diagnosed with uncomplicated diabetes mellitus type II, with no evidence of renal failure based on normal creatinine clearance, GFR, and BUN.  The VA medical officer further noted that scientifically based medical literature supported secondary, or a permanent worsening of hypertension, due to diabetes mellitus only when complicated by renal failure.  

The VA medical officer also opined that it was less likely as not that the Veteran's essential hypertension had its onset within one year of the Veteran's separation from active service, or was otherwise related to his active service.  In this regard, the VA medical officer noted that the Veteran had no history, physical examination, and/or medical evaluations with blood pressure readings in the hypertensive range while in active service.  Further, the VA medical officer noted that, while the Veteran gave a history of in-service onset at his March 2009 VA examination, that statement was not supported by the record as the private medical evidence of record shows the earliest date of treatment in December 1997.   

The March 2009 VA examination and opinion report and the June 2014 VA medical officer opinion report are adequate, when read in conjunction with one another, as the examiner and medical officer thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran is generally competent to report what occurred during service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Here, the Board finds that the Veteran's statements that he was first diagnosed with hypertension while in active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  As noted, the STRs are silent for a diagnosis of hypertension while the Veteran was in active service, let alone a finding that he was also prescribed medication for treatment of such.  Additionally, the Veteran's hypertension was within normal limits at the time of his retirement examination.  As the Veteran was seen while in active service for a number of medical concerns, the Board finds it more likely than not that had he been diagnosed with, and prescribed medication for, hypertension while in active service, it would have been well documented in the record.  Additionally, there is no post-service medical evidence of record indicating that the Veteran was diagnosed with, and subsequently received treatment for, hypertension prior to December 1997, nearly a decade after his retirement from active service.  Further, the Veteran filed a claim of entitlement to service connection for various disabilities in June 1998.  He did not file a claim of entitlement to service connection for hypertension at that time.  The Veteran clearly knew of his entitlement to benefits for disabilities related to service, and the Board finds it likely that he would have filed a claim of entitlement to service connection for hypertension before January 2008 if he had actually been diagnosed with that disability during service.  Additionally, when the Veteran did file his claim of entitlement to service connection for hypertension, he filed it as secondary to his service-connected diabetes mellitus.  Further, the VA medical officer has competently opined that the Veteran's hypertension did not have its onset within one year of his retirement from active service and that opinion is the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he was diagnosed with hypertension during active service are not credible.  

Further, while the Veteran is competent to report about what happened in service and observable symptomatology, he is not competent to link his current diagnosis of hypertension to his active service or to make a finding that his hypertension was caused or chronically worsened by his service-connected diabetes mellitus.   Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, as discussed above, as there is no indication from the record that the Veteran was diagnosed with hypertension or that hypertension was shown within one year of separation from active service, presumptive service connection is not applicable.

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


